                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           CASE NO. 1:14-CV-954

 STUDENTS FOR FAIR ADMISSIONS,                )
 INC.,                                        )
                                              )
                             Plaintiff,       )
                                              )   DEFENDANTS’ MOTION IN
 v.                                           )   LIMINE TO EXCLUDE EVIDENCE
                                              )   RELATED TO SO-CALLED
 THE UNIVERSITY OF NORTH                      )   “PAPER CLASSES”
 CAROLINA AT CHAPEL HILL, et al.,             )
                                              )
                              Defendants.     )



       Under Federal Rules of Evidence 402 and 403, the UNC-defendants respectfully

move the Court for entry of an order excluding evidence related to so-called “paper classes”

for the reasons explained in their supporting brief.




      Case 1:14-cv-00954-LCB-JLW Document 215 Filed 10/20/20 Page 1 of 3
Respectfully submitted this 19th day of October, 2020.



                                                          JOSHUA H. STEIN
                                                          Attorney General

       /s/ Patrick Fitzgerald                            /s/ Stephanie Brennan
       Patrick Fitzgerald                                Stephanie Brennan
       Amy Van Gelder                                    Special Deputy Attorney General
       Marianne Combs                                    NC State Bar No. 35955
       Skadden, Arps, Slate, Meagher & Flom LLP          E: sbrennan@ncdoj.gov
       155 North Wacker Drive
       Chicago, IL 60606-1720                            /s/ Tamika Henderson
       (312) 407-0700                                    Tamika Henderson
       E: patrick.fitzgerald@skadden.com                 Special Deputy Attorney General
       E: amy.vangelder@skadden.com                      NC State Bar No. 42398
       E: marianne.combs@skadden.com                     E: tlhenderson@ncdoj.gov

       /s/ Lara Flath
       Skadden, Arps, Slate, Meagher & Flom LLP
       One Manhattan West
       New York, NY 10001
       (212) 735-3000
       E: lara.flath@skadden.com
                                                         Attorneys for UNC-Defendants




                                           2


     Case 1:14-cv-00954-LCB-JLW Document 215 Filed 10/20/20 Page 2 of 3
                           CERTIFICATE OF SERVICE

      I hereby certify that on October 19, 2020, I filed a true and correct copy of the

foregoing DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE EVIDENCE

RELATED TO SO-CALLED “PAPER CLASSES” with the Clerk of Court using the

CM/ECF system.



This 19th day of October, 2020.

                                                     /s/ Patrick Fitzgerald
                                                     Patrick Fitzgerald




     Case 1:14-cv-00954-LCB-JLW Document 215 Filed 10/20/20 Page 3 of 3
